Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/24/2022.
 
As filed, claims 1-7 and 13-15 are pending; and claims 8-12 and 16-19 are withdrawn.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/24/2022, with respect to claims 1-7 and 13-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claims 3 and 7 is maintained because these claims still contain species that are outside of the scope of claims 1 and 4, respectively.  For details, see rejection below.

The § 102(a)(1) rejection of claims 1, 2, 4-6, and 13-15 by CAS051 is withdrawn per amendments, specifically the newly added negative proviso in claim 1, which recites “with the proviso that, if any one of R1 or R3 in Formula 2 is hydrogen and R2 is C1-7 alkyl, the any one of R4 to R8 in Formula 1 is not hydrogen”.  The Examiner interprets the abovementioned negative proviso as all of R4-R8 cannot be hydrogen when any one of R1 or R3 in Formula 2 is hydrogen and R2 is C1-7 alkyl.  Since the compound of CAS051 failed to have all of R4-R8 not as hydrogen, the 102(a)(1) rejection is withdrawn.

The § 102(a)(1) rejection of claims 1 and 2 by CAS588 is withdrawn per amendments and the same rationale shown in #4.

The § 103(a) rejection of claims 1-7 and 13-15 by King is withdrawn per amendments and the same rationale shown in #4.

The claim objection of claims 4 and 13-15 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 3 and 7 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
(a)	Regarding claim 3, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (1).  The subject matter in claim 3 is drawn to a limited embodiment of instant formula (1).  
The scope of claim 3 is broader than scope of claim 1 because claim 3 includes species that are outside of instant formula (I) (e.g. compound 55, wherein one of instant variables R1 and R3 is a Boc group; compounds 17, 19-24, 26, and 58, wherein only one of R4-R8 are not hydrogen; compounds 40 and 41, wherein only one of R4-R8 are not hydrogen; etc.).  Because the scope of claim 3 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 3 is commensurate with the scope of claim 1.

(b)	Regarding claim 7, the claim is dependent upon claim 4.  The subject matter in claim 4 is drawn to a pharmaceutical composition comprising a compound of instant formula (1).  The subject matter in claim 7 is drawn to a limited embodiment of instant formula (1).  
The scope of claim 7 is broader than scope of claim 4 because claim 7 includes species that are outside of instant formula (I) (e.g. compounds 17, 19-24, 26, 57, and 58, wherein only one of R4-R8 are not hydrogen; compounds 40 and 41, wherein only one of R4-R8 are not hydrogen; etc.).  Because the scope of claim 7 is broader than claim 4, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 7 is commensurate with the scope of claim 4.

Allowable Subject Matter
Claims 1, 2, 4-6, and 13-15 are allowed because the abovementioned prior arts are removed per the incorporation of the abovementioned negative proviso in claim 1, which recites, ““with the proviso that, if any one of R1 or R3 in Formula 2 is hydrogen and R2 is C1-7 alkyl, the any one of R4 to R8 in Formula 1 is not hydrogen”.  The Examiner interprets the abovementioned negative proviso as all of R4-R8 cannot be hydrogen when any one of R1 or R3 in Formula 2 is hydrogen and R2 is C1-7 alkyl. 

Conclusion
Claims 3 and 7 are rejected.
Claims 1, 2, 4-6, and 13-15 are allowed.
Claims 8-12 and 16-19 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626